21 F.3d 423NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
IN RE RUSSELL A. LANE, Petitioner.
No. 93-8073.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

Russell A. Lane, petitioner pro se.
PETITION DENIED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Russell A. Lane has petitioned this Court for a writ of mandamus.  He alleges that the district court failed to follow the mandates of Fed.R.Civ.P. 81(a)(2) by not rendering a final decision on his 28 U.S.C. Sec. 2241 (1988) petition within 20 days of its filing.  No such time limit is placed on the district court by Rule 81(a)(2).  Rule 81(a)(2) places time limits on the return of a writ of habeas corpus that has been issued by a court.  Lane's claim has no merit.


2
Further, review of Lane's submissions with his petition reveals that the district court has acted on the petition recently.  There has been no undue delay below.  Therefore, although we grant Lane in forma pauperis status, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED